Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 1 of 12 PageID: 1




  Wayne D. Lonstein, Esq. (WL0807)
  LONSTEIN LAW OFFICE, P.C.
  190 South Main Street
  P.O. Box 351
  Ellenville, New York 12428
  Telephone: 845-647-8500
  Facsimile: 845-647-6277
  Email: Legal@signallaw.com

                          UNITED STATES DISTRICT COURT FOR THE
                                      DISTRICT OF NEW JERSEY
                                           NEWARK DIVISION
  --------------------------------------------------------------------
  ZUFFA, LLC d/b/a Ultimate Fighting
  Championship,

                                      Plaintiff,

           -against-                                                        COMPLAINT

                                                                            Civil Action No.
  MAURICIO RUIZ-BAY, Individually, and as officer,
  director, shareholder, principal, manager and/or member
  of CHICKEN BULLET LLC,

  and

  CHICKEN BULLET LLC,

                                      Defendants.
  -----------------------------------------------------------------------


           Plaintiff, ZUFFA, LLC d/b/a Ultimate Fighting Championship (hereinafter

  “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the

  Defendants herein respectfully sets forth and alleges, as follows:

                                    JURISDICTION AND VENUE

           1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 2 of 12 PageID: 2




  et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

  §101, et seq.).

         2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

  Section §1331, which states that the district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States; and 28

  U.S.C. Section §1338(a) (copyright).

         3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within Bergen

  County, which is within the District of New Jersey, Newark Division (28 U.S.C. §

  1391(b) and 28 U.S.C. §110).

         4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or have an agent or agents who has or had independently transacted

  business in the State of New Jersey and certain activities of Defendants giving rise to this

  action took place in the State of New Jersey; more particularly, Defendants’ acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New Jersey. Moreover,

  upon information and belief, Defendants has their principal place of business within the

  State of New Jersey; thus, this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

         5. The plaintiff is a Nevada Limited Liability Company with its principal place of

  business located at 6650 S. Torrey Pines Drive, Las Vegas, Nevada 89118.


                                               -2-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 3 of 12 PageID: 3




         6. Plaintiff is the owner of the UFC 232 Broadcast, including all undercard

  matches and the entire television Broadcast, scheduled for December 29, 2018, via closed

  circuit television and via encrypted satellite signal (hereinafter referred to as the

  “Broadcast”).

         7. Upon information and belief the Defendant, MAURICIO RUIZ-BAY, resides

  at 345 Hobart Avenue, Aleppo Don, NJ 07508.

         8. Upon information and belief the Defendant, MAURICIO RUIZ-BAY, was the

  officer, director, shareholder, and/or principal of CHICKEN BULLET LLC, located at

  210 Main Avenue, Wallington, NJ 07057.

         9. Upon information and belief the Defendant, MAURICIO RUIZ-BAY, was the

  individual with supervisory capacity and control over the activities occurring within the

  establishment known as CHICKEN BULLET, located at 210 Main Avenue, Wallington,

  NJ 07057.

         10.      Upon information and belief the Defendant, MAURICIO RUIZ-BAY,

  received a financial benefit from the operations of CHICKEN BULLET, on December

  29, 2018.

         11. Upon information and belief, Defendant, MAURICIO RUIZ-BAY, was the

  individuals with close control over the internal operating procedures and employment

  practices of CHICKEN BULLET, on December 29, 2018.

         12. Upon information and belief the Defendant, CHICKEN BULLET LLC, is a

  limited liability company licensed to do business in the State of New Jersey and was


                                             -3-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 4 of 12 PageID: 4




  doing business as CHICKEN BULLET.

         13. Upon information and belief, Defendant, jointly and severally, advertised on

  social media, including but not limited to the Establishment’s Premises and Instagram

  page, for the exhibition of Plaintiff’s Broadcast within the commercial establishment

  known as CHICKEN BULLET. Please see Exhibit “A” attached hereto.

         14. Upon information and belief, the Defendant, CHICKEN BULLET LLC, is

  located 210 Main Avenue, Wallington, NJ 07057, and had a capacity for 1-50 people on

  December 29, 2018.

         15. Upon information and belief, the Defendant, CHICKEN BULLET LLC, d/b/a

  CHICKEN BULLET, is a business entity, having its principal place of business at 210

  Main Avenue, Wallington, NJ 07057.

         16.   Upon information and belief, Defendants, jointly and severally, received a

  commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

  Broadcast and obtaining same through alternative means.

                                          COUNT I

         17. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “16,” inclusive, as though set forth herein at length.

         18. Plaintiff is the owner of the UFC 232 Broadcast, including all undercard

  matches and the entire television Broadcast, scheduled for December 29, 2018, via closed

  circuit television and via encrypted satellite signal (hereinafter referred to as the

  “Broadcast”).


                                              -4-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 5 of 12 PageID: 5




          19. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

          20. Plaintiff, for a licensing fee, entered into licensing agreements with various

  entities in the State of New Jersey, allowing them to publicly exhibit the Broadcast to

  their patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables

  subscribers to unscramble and receive the satellite Broadcast.

          21.   The Broadcast was also available for non-commercial, private viewing

  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  Broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for

  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          22. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non-commercial, personal use only.

          23. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendant and/or his

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully


                                               -5-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 6 of 12 PageID: 6




  intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

  Broadcast at CHICKEN BULLET located at 210 Main Avenue, Wallington, NJ 07057 at

  the time of its transmission willfully and for purposes of direct or indirect commercial

  advantage or private financial gain.

         24. Upon information and belief, Plaintiff alleges that Defendants’ effected

  unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

  for residential use and subsequently displaying the programming in the commercial

  establishment known as CHICKEN BULLET for commercial gain and without

  authorization, or by such other means which are unknown to Plaintiffs and known only to

  Defendants.

         25. Upon information and belief, Defendant and/or his agents, servants, workmen

  and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

  Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

  satellite or microwave signal to various cable and satellite systems. There are multiple

  illegal and unauthorized methods of accessing the Broadcast, including but not limited to

  the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

  redirecting a wireless signal from an adjacent residence into a business establishment, de-

  crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

  commercially misusing cable or satellite by registering same as a residence when it is, in

  fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

  residence, into a business. Recently emerging over-the-top “OTT” technologies, used for


                                               -6-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 7 of 12 PageID: 7




  the delivery of film and TV content via the internet, such as (1) Broadband or internet

  broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

  methods in which pirated material can be obtained without requiring users to subscribe to

  a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

  Cable and are readily available to anyone with a Smartphone. The misuse of OTT

  technology can allow commercial misuse of residential broadcasting feeds through the

  internet from anywhere in the world. Each of the above described methods would allow

  Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

  to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

  obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

  the above described methods or another to intercept and exhibit the Broadcast without

  entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

  commercial exhibition.

          26. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

  use of communications such as the transmission for which plaintiff had the distribution

  rights thereto.

          27. By reason of the aforementioned conduct, the aforementioned Defendants’

  willfully violated 47 U.S.C. §605 (a).

          28.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

  (a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

          29. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.


                                               -7-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 8 of 12 PageID: 8




  §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

  §605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

  Defendants.

         30. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

  interest and reasonable attorney’s fees.

                                             COUNT II

         31. Plaintiff hereby incorporates paragraphs A1" through A30" as though fully set

  forth herein.

         32. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendant and/or his

  agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

  address at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

         33.      47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution rights as to commercial

  establishments thereto.

         34.      Upon information and belief, the Defendants individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

         35.       By reason of the aforementioned conduct, all of the aforementioned


                                                -8-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 9 of 12 PageID: 9




  Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.

            36. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

  Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

  maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

  attorney’s fees.

                                           COUNT III

            37. Plaintiff hereby incorporates paragraphs “1" through “36” as though fully set

  forth herein.

            38.   Plaintiff, by contract, is the copyright owner of the exclusive rights of

  distribution and public performance as to commercial establishments to the broadcast,

  including all undercard matches and the entire television Broadcast for the UFC 232

  Broadcast, scheduled for December 29, 2018, via closed circuit television and via

  encrypted satellite signal.     The Certificate of Registration was filed with the U.S.

  Copyright Office on March 13, 2019 under Registration Numbers PA 2-174-113 and PA

  2-174-118. The Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

            39. As a copyright holder of the rights to the UFC 232 Broadcast, Plaintiff has

  rights to the Broadcast, including the right of distribution as well as the licensing to

  commercial establishments for the right to exhibit same.

            40. Defendants never obtained the proper authority or license from Plaintiff, or its


                                                -9-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 10 of 12 PageID: 10




   authorized agent for commercial distribution, to publicly exhibit the UFC 232 Broadcast

   on December 29, 2018.

          41.     Upon information and belief, with full knowledge that the UFC 232

   Broadcast can only be exhibited within a commercial establishment by the purchasing of

   a license from Plaintiff, or its authorized agent for commercial distribution, Defendants

   and/or their agents, servants, workmen or employees illegally intercepted the Broadcast

   and exhibited same in their commercial establishment on December 29, 2018.

          42. Specifically, upon information and belief, the Defendants and/or their agents,

   servants, workmen and employees unlawfully obtained the UFC 232 Broadcast, enabling

   Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

   to Plaintiff, or its authorized agent for commercial distribution.

          43. By reason of the aforementioned conduct, the Defendants willfully violated

   17 U.S.C. §501(a).

          44. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

          45. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

   exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

   Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

   §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

          46. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

   U.S.C. §505.


                                               -10-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 11 of 12 PageID: 11




          WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

   against each of the aforementioned Defendants, jointly and severally, granting to plaintiff

   the following:

                    (a) Declare that Defendants’ unauthorized exhibition of the December 29,

                    2018, UFC 232 Broadcast, violated the Federal Communications Act and

                    that such violations were committed willfully and for purposes of

                    Defendants’ direct or indirect commercial advantage or for private

                    financial gain, as Defendant advertised and subsequently displayed

                    Plaintiff’s Broadcast.

                    (b)   On the first cause of action, statutory penalties in an amount, in the

                    discretion of this Court, against Defendants, jointly and severally, for a

                    recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

                    U.S.C. §605 and enhanced damages of up to $100,000.00 for each

                    defendant, jointly and severally, for their willful violation of 47 U.S.C.

                    §605; and

                    (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                    47 U. S. C. § 605 (e)(3) (B) (iii).

                    (d) On the second cause of action, statutory penalties in an amount, in the

                    discretion of this Court, against Defendants, jointly and severally, of up to

                    the maximum amount of $10,000.00 as to each Defendant for their

                    violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00


                                                  -11-
Case 2:19-cv-16055-KSH-CLW Document 1 Filed 07/30/19 Page 12 of 12 PageID: 12




               for their willful violation of 47 U.S.C. §553; and

               (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

               47 U. S. C. §553 (c)(2)(C).

               (f) On the third cause of action, statutory penalties in an amount, in the

               discretion of this Court, against Defendants, jointly and severally, of up

               $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

               $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

               §501(a); and

                (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

               17 U.S.C. §505, together with such other and further relief as this Court

               may deem just and proper.

         Dated: July 30, 2019
                Ellenville, New York
                                                       ZUFFA, LLC

                                                    By: /s/Wayne D. Lonstein
                                                       Wayne D. Lonstein, Esq. (WL0807)
                                                       LONSTEIN LAW OFFICE, P.C.
                                                       190 South Main Street
                                                       P.O. Box 351
                                                       Ellenville, New York 12428
                                                       Telephone: 845-647-8500
                                                       Facsimile: 845-647-6277
                                                       Email: Legal@signallaw.com
                                                       Our File No. ZU18-13NJ-01




                                             -12-
